DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 11/10/2021.  Claims 1 and 11 have been amended.  Claims 6-7, 10, and 13-15 have been withdrawn from consideration.

Response to Arguments
	The Felling reference has been withdrawn in view of applicant’s amendment.

Rejoinders
Independent claims 1 and 11 are allowable. 
Claims 6-7, 10, and 13-15, previously withdrawn from consideration as a result of a restriction requirement, including all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of Species A-C, as set forth in the Office action mailed on 11/1/2021, is hereby withdrawn and claims 6-7, 10, and 13-15 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Autumn Villarreal 11/18/2021.
The application has been amended as follows: 
	In independent claims 1 and 11, line 7, delete “a single” and replace with --the single--.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 11, the art of record when considered alone or in combination neither anticipates nor renders obvious a transfer belt and a method for forming thereof, comprising a pair of thigh bands, wherein each thigh band comprises an adjustment buckle and strap such that each thigh band is configured to be independently secured around the 
Regarding dependent claims 2-11 and 12-17, they are allowed due to their dependencies on respective independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fischer of U.S. Patent No. 3,234,568 discloses a lifting and transporting sling for person, Figure 3 illustrates a pair of thigh bands, each has an adjustment buckle and strap for secured around a thigh.  Fischer invention does not disclose an adjustable bridge strap located between the thighs connecting the pair of thigh bands.  Fischer invention does not disclose a waist band.  Fischer does not disclose a pair of interconnecting straps connecting the waist band and the pair of thigh bands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786